Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Selma Zimmerman, DATE: March 16, 1995
Petitioner,

Docket No. C-94-414
Decision No. CR364

-v-

The Inspector General.

DECISION

By letter dated June 10, 1994, the Inspector General
(I.G.) notified Petitioner that she was being excluded
for five years from participation in the Medicare,
Medicaid, Maternal and Child Health Services Block Grant
and Block Grants to States for Social Services programs
specified in sections 1128(a) and 1128(h) of the Social
Security Act (Act). The I.G. cited section 1128(a) (2) of
the Act as the basis for imposing and directing this
exclusion. Petitioner requested a hearing to contest her
exclusion. With her hearing request, she filed also a
Brief in Support of Request for Hearing (P. Hrg. Req. Br.
at (page)).

I held a prehearing conference in this case on September
1, 1994. The parties filed the following documents
pursuant to the schedule established at this conference:
I.G.'s Motion for Summary Disposition; I.G.'s Proposed
Findings of Fact and Conclusions of Law; I.G.'s Brief in
Support of Motion for Summary Disposition (I.G. Br. at
(page)); I.G.'s exhibits numbered 1 to 4 (I.G. Ex. 1 to
4)'; Petitioner's Response to Motion for Summary

1 I have re-numbered the I.G.'s exhibits to
include the affidavit which the I.G. submitted as an
attachment to her brief. Accordingly, I refer to the
affidavit of Johanna G. Evans, Investigative Assistant
for the Office of the Inspector General, as I.G. Ex. 1;
the warrant of arrest and accompanying affidavit as I.G.
Ex. 2; the court's entry of Petitioner's conviction as
I.G. Ex. 3; and the court's entry of Petitioner's
2

Disposition (P. Resp. to Motion for Summ. Disp. at
(page)); Petitioner's Brief in Support of Response to
Motion for Summary Disposition (P. Br. at (page));
Petitioner's Proposed Findings of Fact and Conclusions of
Law (P. Prop. FFCLs. at (page) ) ; Petitioner's exhibits
numbered 1 to 3 (P. Ex. 1 to 3)*; I.G.'s Brief in Reply
to Petitioner's Brief (I.G. Reply at (page)).

Neither party has objected to the admissibility of the
other's exhibits. Therefore, I have admitted into
evidence all exhibits offered by the parties.

Having considered the arguments and submissions of the
parties, I grant the I.G.'s summary disposition motion
(summary judgment motion) for the reasons stated below.

I. ISSUES NDINGS F, Cc. bie) OF. W

I identified the following issues in my October 5, 1994
Order and Schedule for Filing Briefs and Documentary
Evidence:

A. Whether the I.G. had a basis upon
which to exclude Petitioner; and

B. Whether the length of the exclusion
imposed and directed against Petitioner
is reasonable.

However, because the I.G. imposed and directed an
exclusion of only five years against Petitioner, the
reasonableness of the exclusion period is wholly
controlled by whether the I.G. had a basis for excluding
Petitioner under section 1128(a)(2) of the Act. See 42
C.F.R. § 1001.2007(a) (2). As further explained below,
section 1001.2007(a)(2) specifies that the reasonableness
of the exclusion period is not an issue for hearing
where, as here, the I.G. has imposed an exclusion of five
years under section 1128(a) of the Act. Id.

acquittal as I.G. Ex. 4.

2 Petitioner's exhibits were not numbered. I
have numbered Petitioner's exhibits to conform with my
Order of October 5, 1994. Thus, the court's entry of
Petitioner's conviction is P. Ex. 1; the court's entry of
Petitioner's acquittal is P. Ex. 2; and the affidavit of
Selma Zimmerman is P. Ex. 3.
3

To resolve the controversies before me, I issue the
following findings and conclusions, with citation to the
parts of my decision at which I discuss each finding or
conclusion in greater detail:

1. There are no material facts in
dispute in this case. Thus, the case can
be decided on the parties' summary
judgment motions.’ Pages 3-5.

2. Petitioner was convicted of a
criminal offense. Pages 5-6.

3. Petitioner was convicted of a criminal
offense which related to a "patient" and was "in
connection with delivery of a health care item or
service." Pages 6-7.

4. The criminal offense which Petitioner was
convicted of is "related to neglect" of a
patient. Pages 8-12.

5. Petitioner's five-year exclusion is
reasonable as a matter of law. Page 12.

6. Petitioner is not entitled to an award of the
costs she incurred in opposing the I.G.'s summary
judgment motion. Page 12.

7. %I grant the I.G.'s summary judgment
motion in full. Page 13.

II. DISCUSSION

A. The case can be decided on the basis of the I.G.'s
ary judgment motion a etitioner's response to
that motion.

As the Secretary's delegate, the I. G. has the authority
to impose and direct an exclusion pursuant to section
1128(a) (2) of the Act where an individual has been
"convicted, under Federal or State law, of a criminal
offense relating to neglect or abuse of patients in
connection with the delivery of a health care item or
service." Act, section 1128(a)(2). In cases where the

3 Even though Petitioner has not styled her
filings as a cross-motion for summary judgment, I have
construed them as such.
4

foregoing statutory criteria are met, the I.G. must
exclude the convicted individual or entity for a period
of not less than five years. Act, section 1128(c) (3) (B).
Therefore, in cases such as this one, where the I.G. has
imposed an exclusion of only five years pursuant to what
the Secretary's regulations term a "mandatory exclusion"
under section 1128(a) of the Act, the excluded individual
does not have a right to a hearing on whether that five-
year period of exclusion is reasonable. 42 C.F.R. §
1001.2007(a) (2); 42 C.F.R. Part 1001, Subpart B.
Accordingly, an exclusion of five years is mandatory and
reasonable as a matter of law where the I.G. had the
basis for imposing and directing an exclusion under
section 1128(a)(2) of the Act. However, if the facts
fail to establish the requisite basis for an exclusion
under section 1128(a)(2) of the Act, then the five-year
exclusion is per se invalid, and, therefore,
unreasonable.

The I.G. has chosen to file a summary judgment motion in
this case. The regulations authorize me to decide a case
by summary judgment where there is no material fact in
dispute. 42 C.F.R. § 1005.4(b) (12). In adjudicating the
I.G.'s summary judgment motion, I have followed the
principles contained in Rule 56 of the Federal Rules of
Civil Procedure and the interpretations of administrative
law judges and appellate panels of the Departmental
Appeals Board (the Board).‘ See, e.g., Thelma Walley,
DAB 1367 (1992).

To prevail on a summary judgment motion, a moving party
must establish, by use of affidavits or other filings of
record, that there is no genuine issue as to any material
fact and that the movant is entitled to judgment as a
matter of law. Fed. R. Civ. P. 56(c). That is to say,
the party moving for summary judgment

has the initial burden of showing the
absence of any genuine issue as to all
the material facts which, under
applicable principles of substantive law,
entitle that party to judgment as a
matter of law. If the documents before

4 Even though the Federal Rules of Civil
Procedure have no binding force in administrative
proceedings, administrative law judges have often used
them for guidance. In addition, the summary judgment
criterion stated in the Secretary's regulation is the
same as that contained in the Federal Rules. 42 C.F.R. §
1005.4(b) (12); Fed. R. Civ. P. 56.
5

the court fail to establish clearly that
there is no genuine issue as to any
material fact, the motion must be denied.

Walley DAB 1367 at 6 (emphasis in original) (citations
omitted). When the summary judgment motion is properly
supported, the adverse party may not rest upon mere
allegations or denials. Fed. R. Civ. P. 56(e). The
function of summary judgment is to pierce the pleadings
and to assess the parties' proof to determine whether
there is a genuine need for further proceedings.
Therefore, summary judgment may be entered if the adverse
party does not respond to a properly supported summary
judgment motion or does not set forth specific facts
showing that there is a genuine issue that should be
reserved for trial or other disposition. Fed. R. Civ. P.
56(e).

Petitioner argues that the I.G. is not entitled to
summary judgment as a matter of law. As discussed below,
in her opposition to the I.G.'s summary judgment motion,
Petitioner has not demonstrated any genuine issue as to
any material fact. Indeed, Petitioner describes her
arguments as "legal rather than factual." P. Resp. to
Motion for Summ. Disp. at 1. According to Petitioner,
her conviction was, "as a matter of law, unrelated to
abuse or neglect." Id.

Having considered the facts and arguments of record in
this case, I conclude that the I.G. is entitled to
prevail as a matter of law. I have therefore resolved
this case in full by entering summary judgment for the
I.G.

B. Petitioner wa: onvict. crimina f .

Under Section 1128(i)(1) of the Act, an individual is
considered to have been "convicted" when a judgment of
conviction has been entered against the individual or
entity. In this case, Petitioner has admitted that she
was convicted of failing to report abuse. According to
court documents supplied by both parties, Petitioner was
found guilty on December 30, 1992, of failing to "report
a case of suspected abuse, neglect, or exploitation . .
." in violation of ARK. CODE ANN. § 5-28-202 (1987), and
a judgement of conviction was entered against her by the
Municipal Court of Lonoke, Arkansas. P. Br. at 2, I.G.
Br. at 1; I.G. Ex. 3. Based on these undisputed facts, I
conclude that Petitioner was "convicted" of a criminal
6

offense within the meaning of section 1128(i) of the Act.
I.G. Ex. 2, 3.

c. etitioner wa victed al_ offense ch
was _ related to a "patient" and was "in connection with
t i ry it. vice."

Petitioner was Assistant Administrator of the Zimmerman
Nursing Home in Carlisle, Arkansas. P. Hrg. Req. Br. at
1. Based on the parties submissions, I have no doubt
that the Zimmerman Nursing Home was in the business of
providing health care to its residents during the entire
period Petitioner was its Assistant Administrator.
Therefore, I find that the residents of the Zimmerman
Nursing Home are its "patients," within the ordinary
definition of that word.

Petitioner acknowledges that her conviction arose out of
an incident involving a resident of the Zimmerman Nursing
Home named "Jane Doe." P. Br. at 1; P. Prop. FFCLs. at
1. According to Petitioner, Jane Doe was a schizophrenic
with delusional tendencies and a history of mental
problems. Id. On the day of the incident which led to
Petitioner's conviction, Jane Doe accused Petitioner of
beating her. Id. Petitioner was subsequently tried and
convicted of failing to report Ms. Doe's allegations of
abuse. P. Br. at 2. These undisputed facts of record
leave no doubt that Jane Doe was living in Zimmerman
Nursing Home in order to receive health care items or
services.

Even if the record before me were less clear as to the
status of the individual who claimed to have been beaten
by Petitioner, I could conclude from the elements of the
Arkansas Code under which Petitioner was convicted that
the alleged victim of suspected abuse was in the
Zimmerman Nursing Home for the receipt of health care
items or services. Arkansas law provides for a penalty
which must be invoked against any individual “required by
this chapter to report a case of suspected abuse," when
such individual fails to do so. ARK. CODE. ANN. § 5-28-
202 (1987) (emphasis added). Section 5-28-203,
incorporated by section 5-28-202, describes the
individuals who are "required by this chapter" to make a
report of suspected abuse.

Section 5-28-203 describes the individuals who are under
a duty to report suspected abuse. Under part (a)(1) of
section 5-28-203, any "physician, surgeon, .. . resident
intern, registered nurse, hospital personnel who are
engaged in the administration, examination, care, or
7

treatment of persons," must report any "reasonable"
suspicions of abuse. Part (a) (2) of section 5-28-203
provides that "{w]henever a person is required to report
under this chapter in his capacity as a member of the
staff [or] an employee ina facility, .. . he shall
immediately notify the person in charge of the
institution [or] facility, - »- +» or his designated agent

. . ." This person in charge of the institution or
facility "shall then become responsible for making a
report or cause a report to be made." Id. Thus, the
Arkansas Code, by its clear terms, regulates the actions
of those who deliver health care services.

Section 5-28-203 imposes this duty to report whenever
there is reasonable cause to suspect that an "endangered
adult" may be subject to abuse. As defined by the
Arkansas Code, "Endangered adults" are adults living
inside or outside of a long-term care facility who are
“found to be in a situation or condition which poses an
imminent risk of death or serious bodily harm to that
person" and who lack the ability "to comprehend the
nature and consequence of remaining in that situation or
condition." ARK. CODE ANN. § 5-28-101(1)(A). In this
case, Petitioner could not have been convicted absent a
complaint by an endangered individual whose survival
necessitated the delivery of health care services for her
care and maintenance. Furthermore, Petitioner's failure
to report could not have resulted in her conviction had
the Zimmerman Nursing Home not been a health care
facility, had Jane Doe not been an "endangered adult"
patient residing there at the time of the alleged abuse,
and had Petitioner not been the Assistant Administrator
of the Zimmerman Nursing Home and the individual to whom
Jane Doe alleged the abuse.

I find, therefore, that Petitioner's conviction related
to a "patient" and was "in connection with the delivery
of a health care item or service" within the meaning of
section 1128(a)(2) of the Act.

5 This section of the statute also imposes a
reporting duty on employees of the Department of Human
Services and the head of the agency. However, there is
no evidence that Petitioner was an employee of the
Department of Human Services; nor was she the head of any
agency at the time of the incident involving "Jane Doe."
8

D. ner's ense is rela o the "ne ct" of a

The I.G. does not contend that Petitioner's conviction is
related to the abuse of any patient. I.G. Br. at 11.

The I.G. contends only that Petitioner's conviction is
for a criminal offense related to the neglect of a
patient. Id. Having considered Petitioner's submissions
to the contrary, I find that Petitioner's conviction for
failure to report abuse, pursuant to section 5-28-202 of
the Arkansas Code, is "related to neglect" of a patient,
within the meaning of section 1128(a)(2) of the Act.

1. Petitioner's conviction establishes
that Petitioner had an affirmative duty
to report the abuse alleged by Jane Doe.

In an earlier decision, I analyzed the relationship
between section 1128(a)(2)'s reference to patient neglect
and a conviction for failure to report an incident of
suspected patient abuse. Glen E. Bandel, DAB CR261
(1993). In Bandel, the petitioner was in’ charge of the
health care facility where he worked, and, in that
capacity, he had a duty under an Iowa statute to report
any incident of suspected dependent adult abuse. I found
that the State law under which Mr. Bandel was convicted
created a duty of care to protect the health, safety, and
well-being of the dependent adult patients in his charge.
In failing to comply with the mandatory reporting
requirements of the State statute involved, Mr. Bandel
neglected a dependent adult patient's right to an aspect
of care especially recognized and required by the State
reporting law. Therefore, the resultant conviction in
Iowa State court was related to patient neglect within
the meaning of section 1128(a)(2) of the Act.

In this case, Petitioner asserts that she did not have a
duty to report suspected abuse under Arkansas law because
she was the one falsely accused of having abused the
patient and, therefore, she did not have any "reasonable
cause" to suspect abuse, as required under section 5-28-
203. P. Br. at 6.. Petitioner contends also that she was
not "the person in charge" of the Zimmerman Nursing Home,
and therefore, it was not her responsibility to report
the incident pursuant to section 5-28-203(a)(2). P. Hrg.
Req. Br. at 2. Petitioner alleges that "by unwritten
policy," the Director of Nursing was the official
responsible for reporting any incidents of suspected
abuse at the Zimmerman Nursing home. Id. Moreover,
Petitioner argues that since the Director of Nursing
reported the incident the day after it occurred, there
9

was no need for Petitioner to "make a redundant reporting
call." Id.

Both arguments, however, are collateral attacks on
Petitioner's conviction, and I am not authorized to
consider them. 42 C.F.R. § 1001.2007(d). As discussed
earlier, Petitioner's conviction was for failure to
report suspected abuse under section 5-28-202, which
cross-references section 5-28-203. These State statutes
contain the elements that must be proven for a
conviction. Therefore, Petitioner's conviction means
that Petitioner was found to have had a duty to report
Jane Doe's allegation of abuse, and that Petitioner
wilfully failed to make this report. See, e.g., I.G. Ex.
3 and State statutes cited therein.

I must accept as valid the findings of fact inherent in
the conviction itself. See, 42 C.F.R. § 1001.2007(d).
Petitioner's arguments to the contrary are of no legal
weight. I cannot allow Petitioner to use federal
exclusion hearing procedures to challenge her State
conviction. :

2. Even though Petitioner was
not convicted of actual
neglect, her conviction was for
a criminal offense "relat{ed]
to neglect," within the meaning
of section 1128(a) (2).

Petitioner cites legislative history, the absence of a
conviction for neglect under State law, and certain
language from my decision in Bande] to support her
contention that she was not convicted of a criminal
offense "related to neglect." P. Br. at 3-6. For
example, Petitioner argues that, because the Arkansas
Code does not specifically include the offense of failure
to report abuse in its definition of "neglect,"
Petitioner's conviction is not "related to neglect" under
Arkansas law. Moreover, Petitioner contends that the
Arkansas Code differs from the Iowa reporting statute I
considered in Bandel; and that therefore, I may not rely
on Bandel for the proposition that failure to report
suspected abuse is a form of neglect. According to
Petitioner, her position is supported by my observation
in Bandel that "Petitioner's [i.e., Mr. Bandel's]
omission might not relate to patient neglect in
jurisdictions without laws similar to Iowa's [statute
imposing a reporting duty}]." P. Br. at 4.

I reject Petitioner's arguments.
10

I note first by way of background that Congress did not
intend for section 1128(a) (2) of the Act to reach only
those persons who have directly abused or neglected
patients. Section 1128(a)(2) of the Act does not require
a conviction for actual patient abuse or neglect; rather,
it requires a conviction for an offense that related to,
entailed, or resulted in, the abuse or neglect of a
patient. Section 1128(a)(2) of the Act; 42 C.F.R. §
1001.101(b) (1992). In promulgating regulations to
implement the Act, the Secretary has noted especially
that, "the offense {which] is the basis for the exclusion
need not be couched in terms of patient abuse or
neglect." 57 Fed. Reg. 3303 (1992). The illustrative
example which is given in the Federal Register to prove
this point is a conviction for embezzlement of nursing
home funds that resulted in the neglect of patients. Id.

In addition, Petitioner has misinterpreted a statement I
made in Bandel. P. Br. at 5. My observation that Mr.
Bandel's omission might not relate to patient neglect in
jurisdictions without laws similar to Iowa's section
135B.1(7) does not mean that, for me to find Petitioner's
conviction to be related to patient neglect in this case,
the Arkansas reporting statute must be the same as Iowa's
reporting statute. Nor did my statement mean that the
omission committed by Mr. Bandel is the only type of
offense I would consider to be related to patient neglect
in Iowa or elsewhere. I made the statement quoted by
Petitioner in the course of noting that I was deciding
the issues in Bande] based on the facts and laws relevant
to that case. In short, I was pointing out that I decide
the "related to patient neglect" issue on a case by case
basis.

It is true that this case differs from Bande] in that
Petitioner herein was convicted of failing to report an
incident in which she was the alleged abuser, whereas Mr.
Bandel was convicted for failing to report an incident in
which another employee was the alleged abuser. However,
such a distinction is without any legal significance
regarding the issue as to whether each conviction was
related to the neglect of patients. Both the petitioner
in Bandel and Petitioner in this case were convicted of
violating a state reporting statute, and of breaching
their duty to report suspected incidents of patient
abuse.

In several decisions involving fact patterns and state
reporting laws similar to those before me here, the Board
has affirmed the I.G.'s determination that a conviction
for failure to report suspected or alleged abuse is
“related to neglect" of patients, within the meaning of
11

section 1128(a)(2) of the Act. E.g., Dawn Potts, DAB
CR120 (1991); Vicky L. Tennant, R.N., DAB CR134 (1991);
Carolyn Westin, DAB CR229 (1992), aff'd DAB 1381 (1993),

aff'd sub nom., Westin v. Shalala, 845 F. Supp. 1446 (D.
Kan. 1994). In Westin, the petitioner was convicted for

failing to file an incident report regarding a resident
of the nursing home where she was an administrator. An
appellate panel of the Board found that because the Act
explicitly provides for exclusion when a party is
convicted of a crime "related to" patient neglect or
abuse, "it does not matter that the term ‘neglect' was
not specifically mentioned during the criminal process."
Westin, DAB 1381 at 12. On judicial review, the U.S.
District Court agreed and held as follows:

{T]here is no requirement that the
Secretary demonstrate that actual neglect
or abuse of patients occurred, nor is
there a requirement that the individual
or entity be convicted of an actual
offense of patient neglect or abuse. The
phrase "relating to" clearly encompasses
a broader range of conduct than actual
neglect or abuse.

Westin, 845 F. Supp. at 1450. The court affirmed the
imposition of the five-year exclusion under section
1128(a)(2) of the Act. Id. at 1449, 1454.

For the foregoing reasons, I conclude that Petitioner was
convicted of an offense related to patient neglect even
though the State of Arkansas did not charge her with
actually neglecting Jane Doe. Petitioner was convicted
under section 5-28-202 of the Arkansas Code, which
incorporates section 5-28-203 by reference. Since
neither of these sections uses the term "neglect," I do
not find it necessary to interpret the definition of
"neglect" contained in section 5-28-101, as urged by
Petitioner. P. Br. at 5-6.

3. Petitioner's conviction is

“relat[ed] to neglect," within

the meaning of section

1128(a) (2), even though she was
acquitted of an assault charge.

Petitioner contends that her actions did not result in
the neglect of a patient. Petitioner reasons that
because the Municipal Court of Lonoke, Arkansas found her
to be not guilty of abuse, her failure to report an
incident of abuse was not an act of neglect within the
meaning of section 1128(a)(2) of the Act. P. Br. at 4.
12

However, while Petitioner's evidence establishes that she
was found not guilty of assault under Arkansas law,

(P. Ex. 2.), I find that Petitioner's conviction "relates
to neglect," even though she has not been found guilty of
patient abuse. The I.G. has not contended that
Petitioner's conviction for failure to report suspected
abuse is related to patient abuse under section
1128(a)(2) of the Act. The I.G. argues only that
Petitioner's conviction is related to patient neglect.
I.G. Reply at 7.

Petitioner's acquittal of an assault charge does not
negate the fact that her conviction relates to the
neglect of a patient. As I explained in the preceding
section, in determining whether a criminal offense is
"relat[ed] to neglect" under section 1128(a)(2) of the
Act, there is no requirement for proof that a patient was
actually neglected or abused. E.g., Westin, 845 F. Supp.
at 1450.

E. T ngth of Ss ected
agains: titioner i sonable a: law.

Under the facts of this case, I cannot consider
Petitioner's argument that the length of her exclusion is
unconscionable. P. Br. at 7; 42 C.F.R. §
1001.2007(a) (2). Section 1128(a)(2) mandates that
parties who are convicted of offenses described in that
section must be excluded from Medicare and Medicaid for
five years. Congress gave the Secretary no discretion to
impose an exclusion of less than five years in such
cases. Therefore, I must affirm the five-year exclusion
imposed and directed against Petitioner by the I.G.

oner_is n t Wi of co

Petitioner requests an award of the costs she has
incurred in her opposition to the I.G.'s summary judgment
motion. P. Resp. to Motion for Summ. Disp. at 1.
Petitioner's request is premised on her contention that
she is entitled to prevail as a matter of law. Id.
Therefore, my conclusion that the I.G. (and not
Petitioner) is entitled to judgment as a matter of law is
dispositive of Petitioner's request for costs. I do not
fina it necessary to consider whether Petitioner had a
proper regulatory or statutory basis for having filed
such a request in the first instance.
13
CONCLUSION

For the foregoing reasons, I have concluded that there
exists no genuine issue of fact concerning the I.G.'s
basis for imposing and directing an exclusion against
Petitioner pursuant to section 1128(a)(2) of the Act.
The I.G. is entitled to judgment on this issue as a
matter of law. Also as a matter of law, the length of
the exclusion in this case (five years) is proper. I
therefore grant the I.G.'s summary judgment motion in
full and sustain the exclusion imposed and directed
against Petitioner.

/s/

Mimi Hwang Leahy
Administrative Law Judge
